Citation Nr: 0109615	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00 - 13 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel









INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969, including service in the Republic of Vietnam 
from November 1968 to July 1969, and again served on active 
duty from January 1980 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The veteran acts as his own 
representative in this matter.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the veteran's PTSD questionnaire, submitted in January 
1998, he reported stressful incidents during his service in 
the Republic of Vietnam.  He asserted that, although he 
served as a Cook (94B) while in the Republic of Vietnam, the 
loss of personnel from his unit required that he perform 
reconnaissance duties with the 2nd Battalion, 60th Infantry.  
The veteran has further alleged that he was under constant 
daily attack; that his unit was overrun many times; and that 
his unit was deactivated because of the number of casualties.  
The stressful events alleged by the veteran include the 
shrapnel wounding of a named friend during the Tet Offensive 
in 1968.  

The Board notes that the Tet Offensive began on January 30, 
1968; that the fighting extended in some areas into the first 
half of March 1968; and that the veteran was not in the 
Republic of Vietnam during that period.  The veteran's DA-
Form 20 and 201 file show that he first served on active duty 
from November 1967 to September 1969, including service in 
the Republic of Vietnam from November 1968 to July 1969; that 
his military occupational specialty was Cook (94B) throughout 
that period of active duty; that he did not receive the 
Combat Infantryman Badge; that he received no combat awards 
or decorations for bravery; and that he was not wounded.  
Those records further show that while in the Republic of 
Vietnam, the veteran was assigned to the Headquarters and 
Headquarters Company, 2nd Battalion, 60th Infantry Division, 
and there is no indication of other assignments or other duty 
while in the Republic of Vietnam.  Those records include no 
evidence of specialized training that would enable the 
veteran to perform reconnaissance operations or duties.  

The RO has denied the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD) on the grounds that 
a verified stressor has not been shown, although the record 
shows that it has failed to seek verification of the 
stressors reported on the veteran's PTSD questionnaire 
submitted in January 1998.  

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this evidence.  
MANUAL M21-1, Part VI, 7.46(f)(2).  This includes providing 
the claimed stressor information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  Where verification is done, the RO must allow 
the veteran to supplement his statement and reevaluate it if 
USASCRUR is able to verify some, but not all, of the stressor 
information, or suggests additional sources for verification.  
See Cohen v. Brown, 10 Vet. App. 128, 148-149 (1997), citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993). 

In addition, the RO has made no effort to verify postservice 
events alleged by the veteran, including a 1991 incident in 
which the passage of a helicopter caused him to reportedly 
become upset, put his girlfriend and her children outside the 
house, got under the bed with his gun, and warn the police 
that the VC [Viet Cong] were coming.  The Board notes that 
the RO has not obtained the police report of that incident.  
The veteran has further alleged that he has been seeing a 
psychologist, employed by United Auto Workers, while at work, 
and the records of that treatment and evaluation have not 
been obtained.  The veteran has submitted a letter from a 
private psychiatrist who diagnosed PTSD, based upon his care 
of the veteran since August 1999.  The RO has not obtained 
the complete clinical records of that psychiatric treatment 
of the veteran.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with  38 C.F.R. §§ 4.125-4.130, i.e., a diagnosis 
in conformity with DSM-IV; a link, established by medical 
evidence, 

between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(f) (2000) (Amended 
to reflect the holding of  Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

The Board notes that in the rating decision of February 1999, 
now on appeal, and in the Statement of the Case, issued in 
May 1999, the RO has cited and applied the provisions of  
38 C.F.R. § 3.304(f) as it was in effect prior to March 7, 
1997.  Upon completion of the additional development required 
in this remand order, the veteran's claim should be 
readjudicated under the appropriate criteria, and a 
Supplemental Statement of the Case issued which contains the 
appropriate law and regulations applicable to this claim, as 
stated in the previous paragraph.  

A diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen, 10 Vet. App. at 140;  West v. Brown, 7 
Vet. App. 70, 77 (1994).  Further, the specific evidentiary 
standards and procedures in  38 U.S.C.A. § 1154(b) only apply 
once combat service has been established.  In the absence of 
any definition of the phrase or its terms in any applicable 
statute or regulation, the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
or other psychiatric disability since 
service separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain complete copies of all clinical 
records pertaining to treatment of the 
veteran in the possession of Dr. Mark E. 
Freeman, as well as copies of all 
clinical records pertaining to reported 

psychological counseling of the veteran 
by a psychologist, employed by United 
Auto Workers, while at work.  With any 
necessary authorization from the veteran, 
the RO should obtain a copy of the police 
report of the veteran's 1991 arrest, 
together with all documentation 
associated with the incident.  The RO 
should further obtain all clinical 
records pertaining to any treatment of 
the veteran at any VA medical facility 
since separation from service.  

2.  The RO should ask both the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran.  

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a complete description of 
the veteran's "stressor" stories, 
including copies of any and all responses 
received to stressor development letters, 
and any other evidence which makes 
reference to any traumatic experiences 
while serving on active duty in the 
Republic of Vietnam, together with a copy 
of the veteran's DD Form 214, and his 
complete service administrative records, 
including his DA Form 20 and 

201 file, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  USASCRUR should 
further be asked to provide any unit 
histories, casualty reports, morning 
reports, or chronologies in its 
possession pertaining to casualties in 
the Headquarters and Headquarters 
Company, 2nd Battalion, 60th Infantry 
Division, during the period from November 
1968 to July 1969.  If USASCRUR requests 
additional or clarifying information, all 
such information should be promptly 
obtained by the RO and provided, in 
compliance with the duty to assist.  

5.  Upon completion of the foregoing, the 
veteran should be afforded a special VA 
psychiatric evaluation by a psychiatrist 
who is qualified to evaluate and diagnose 
PTSD and who has not previously examined 
or treated the veteran.  The examination 
is to be conducted in accordance with the 
fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 
and all appropriate studies, including 
PTSD subscales, are to be performed.  The 
examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present.  The claims file must be made 
available to and be reviewed by the 
examining psychiatrist prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in the report provided 
by the USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner must 
assign a Global Assessment of Functioning 
Score which is consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and explain what the 
assigned score means.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that any diagnosis of PTSD was 
based on the verified record history 
provided by the USASCRUR and/or the RO.  
If the VA psychiatric examiner relied 
upon a history which was not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any other development is 

incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD, in light of 
the additional evidence obtained.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).














































 

